t c summary opinion united_states tax_court arthur r koskela petitioner v commissioner of internal revenue respondent docket no 8129-04s filed date arthur r koskela pro_se chris j sheldon for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s federal income taxes for the taxable years and respectively the deficiencies were due to respondent’s disallowance of a tax_credit regarding petitioner’s investment in pay telephones pay phones for each of the years in issue the sole issue for decision is whether petitioner is entitled to claim tax_credits under sec_44 for his investments in the pay phones for and we note that the court recently issued an opinion in the case of 124_tc_244 the facts in this case relating to the investments in pay phones are virtually identical to the facts in arevalo thus the opinion in arevalo is controlling background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in phoenix arizona at the time the petition was filed petitioner entered into three separate contracts dated date date and date with atc inc atc a wholly owned subsidiary of alpha telcom inc alpha telcom entitled telephone equipment purchase agreement atc pay phone agreements under the terms of the atc pay phone agreements petitioner paid dollar_figure per pay phone to atc and atc provided petitioner with legal_title to the telephone equipment that was purportedly described in an attachment to the atc pay phone agreements entitled telephone equipment list the attachment however did not identify any pay phones subject_to the agreements only identification numbers the locations of of the pay phones and sale prices were provided the atc pay phone agreements also included the following provision bill of sale and delivery a delivery by seller shall be considered complete upon delivery of the equipment to such place s as are designated by owner b owner agrees to take delivery of equipment within fifteen business days if seller has not delivered the equipment within ninety days owner may terminate this agreement upon seller’s receipt of signed notice from purchaser c upon delivery owner shall acquire all rights title and interest in and to the equipment purchased d phones have approved installation under the american with disabilities act the buy back election to the atc pay phone agreements stated buy back election should owner elect to sell any telephone equipment itemized in exhibit a american telecommunications company inc hereinafter seller agrees to buy back such equipment from owner according to the following terms and conditions if exercise of the buy back election occurs in the first thirty-six months after the equipment delivery date the re-sale price shall be the owner’s original purchase_price of dollar_figure minus a restocking fee of ten percent of the purchase_price if the buy-back election is made more than thirty- six months after the equipment delivery date the sale price shall be the owner’s original purchase_price of dollar_figure and there shall be no restocking fee for purchaser’s election to re-sell the equipment purchased back to seller this buy back election shall expire on the 84th eighty- fourth month anniversary of owner’s equipment delivery date seller or its designee reserves the right_of_first_refusal as to the telephone equipment if owner enters into an agreement to sell the telephone equipment to any third party seller or its designee shall have thirty days to match any legitimate offer to purchase said equipment received by owner an exhibit to the atc pay phone agreements includes a list of service providers available to maintain the pay phones should petitioner not want to service the pay phones himself petitioner had the option to enter into service agreements if he did not want to be involved in the day-to-day maintenance of the pay phones petitioner entered into service agreements with alpha telcom alpha telcom service agreements for the servicing of his pay phones petitioner never changed service providers nor did he contact any other service provider to inquire about service options for his pay phones under the terms of the alpha telcom service agreements alpha telcom agreed to service and maintain the pay phones for an initial term of years in exchange for percent of the pay phones’ monthly adjusted gross revenue in the event that a pay phone’s adjusted gross revenue was less than dollar_figure for the month alpha telcom would waive or reduce the 70-percent fee and there are minor variations in the terms of the buyback elections none of which are material pay petitioner at least dollar_figure so long as the equipment generated at least that amount in the event that a pay phone’s adjusted gross revenue was less than dollar_figure for the month petitioner would receive percent of the revenue notwithstanding the terms of the alpha telcom service agreements alpha telcom made it a practice to pay up to dollar_figure per month per pay phone regardless of how little income the pay phones produced additionally under the alpha telcom service agreements alpha telcom negotiated the site agreement with the owner or leaseholder of the premises where the pay phones were to be installed alpha telcom installed the pay phones paid the insurance premiums on the pay phones collected and accounted for the revenues generated by the pay phones paid vendor commissions and fees obtained all licenses needed to operate the pay phones and took all actions necessary to keep the pay phones in working order atc sent petitioner an undated payphone purchase installation confirmation document to confirm the order and installation of the pay phone for the date contract petitioner received letters dated date and date to confirm the order and installation of the pay phones for the date and date contracts petitioner was not able to select the pay phones that would be randomly assigned to him petitioner does not know where all of the pay phones assigned to him were located sometime around date an atc alpha telcom sales representative gave petitioner a flyer from an entity named tax audit protection inc the flyer provided information about alpha telcom pay phones it stated that owners of alpha telcom pay phones qualified for tax_credits for compliance with the americans with disabilities act of ada publaw_101_336 104_stat_327 and that owners of alpha telcom payphones could be eligible for tax_credits of dollar_figure per phone up to dollar_figure maximum per year the flyer identified a person named george mariscal as the president of the company alpha telcom modified the pay phones to be accessible to the disabled by adjusting the cord length so that the pay phones would be accessible to the wheelchair bound and or by installing volume controls to make them more useful to the hearing impaired and or by reducing the height at which the pay phones were installed alpha telcom represented to investors that the modifications made to the pay phones complied with ada requirements the atc pay phone agreements state that phones have approved installation under the ada the confirmation letters also state that these phones qualify under the americans with disabilities act as amended petitioner was not provided with a list of the modifications that were made to the pay phones that were assigned to him and he did not know the cost of these modifications petitioner claimed a dollar_figure tax_credit for a dollar_figure tax_credit for and a dollar_figure tax_credit for on forms disabled_access_credit with respect to the pay phones that were attached to his federal_income_tax returns for the years in issue alpha telcom grew rapidly through its pay phone program but was poorly managed and ultimately operated at a loss on date alpha telcom filed for bankruptcy under chapter of the bankruptcy code in the u s bankruptcy court for the southern district of florida the matter was later transferred to the u s bankruptcy court for the district of oregon on date on date petitioner filed a proof_of_claim in the bankruptcy court in the amount of dollar_figure representing the dollar_figure that he had invested the bankruptcy matter was dismissed on date by motion of alpha telcom the bankruptcy court held that it was in the best interest of creditors and the estate to dismiss the bankruptcy matter so that proceedings could continue in federal district_court where there petitioner’s dollar_figure payment represented the amount he paid for a total of pay phones petitioner purchased pay phones from atc in addition to the pay phones petitioner had previously purchased from atc petitioner did not claim a sec_44 credit for the additional pay phones those pay phones are not before the court was a pending receivership involving debtors the receivership was the result of a civil enforcement action brought by the securities_and_exchange_commission sec against alpha telcom in in the u s district_court for the district of oregon the district_court appointed a receiver in date to take over the operations of alpha telcom and to investigate its financial condition on date the district_court held that the pay phone scheme was actually a security investment and that federal_law had been violated by alpha telcom because the program had not been registered with the sec the u s court_of_appeals for the ninth circuit affirmed this decision on date respondent disallowed the disabled access credits petitioner claimed because no business reason to comply with the americans with disabilities act of has been given and verified to claim the credit i burden_of_proof discussion sec_7491 is applicable to this case because the examination in connection with this action was commenced after date the effective date of that section see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 under sec_7491 the burden_of_proof shifts from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability sec_7491 petitioner has not argued that he has satisfied any of the criteria of sec_7491 or in any event the burden_of_proof does not play a role in the case before us because there is no dispute as to a factual issue ii ada tax_credit in arevalo v commissioner t c pincite we discussed in some detail the interplay of the general_business_credit under sec_38 and the disabled_access_credit under sec_44 we concluded that the taxpayer’s investment in the pay phones did not constitute an eligible_access_expenditure and thus found it unnecessary to consider whether the taxpayer’s pay phone activities constituted an eligible_small_business id pincite we explained that in order for an expenditure to qualify as an eligible_access_expenditure within the meaning given that term by sec_44 it must have been made to enable an eligible_small_business to comply with the applicable_requirements under the ada id and cited cases thereat we summarized in arevalo as follows any person who owns leases leases to or operates a public accommodation is required to make modifications for disabled individuals in order to comply with the requirements set forth in ada title iii while ada title iii does not define the terms own lease lease to or operate we must construe those terms in accord with their ordinary and natural meaning see eg 508_us_223 58_f3d_1063 5th cir construing the term operate as used in ada title iii as follows to ‘operate ’ in the context of a business operation means ‘to put or keep in operation ’ ‘to control or direct the functioning of ’ ‘to conduct the affairs of manage ’ citations omitted id pincite consistent with our conclusion in arevalo we conclude that petitioner did not own lease or operate anything as a result of his investments in the pay phones and was never under an obligation to comply with the requirements of ada title iii during the years in issue see id we further conclude as we did in arevalo that petitioner was under no obligation to comply with ada title iv during the years in issue since petitioner was not actively engaged in the provision of services to anyone as a result of his investments in the pay phones see id pincite and cases cited thereat respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
